Citation Nr: 9928126	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  98-03 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
30 percent for service-connected post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel



INTRODUCTION

The appellant served on active duty from July 1970 to 
February 1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That rating decision, in pertinent 
part, granted service connection for post-traumatic stress 
disorder (PTSD) and assigned thereto a noncompensable (0 
percent) initial disability evaluation, effective July 1996.  

In April 1997, the RO issued a rating decision that increased 
the initial disability evaluation assigned to the appellant's 
service-connected PTSD from 0 percent to 30 percent, 
effective July 1996.  The appellant has maintained his 
disagreement with this initial disability evaluation.

In May 1999, the appellant filed a claim of entitlement to a 
total disability evaluation based on individual 
unemployability.  A review of the claims file reveals no 
further information as to the current status of this claim.  
Accordingly, this issue is referred to the RO for development 
as appropriate.


REMAND

The appellant contends, in essence, that his service-
connected PTSD warrants assignment of an initial disability 
evaluation in excess of 30 percent.

A.  Well-Grounded Claim

The VA has a duty to assist the veteran once his claim is 
found to be well grounded.  38 U.S.C.A. § 5107(a)(West 1991).  
A well-grounded claim is one which is meritorious on its own 
or capable of substantiation.  It need not be conclusive, but 
only plausible.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Although the 
veteran's claim for an increased initial disability rating in 
this case is shown to be well grounded, the duty to assist 
him in its development has not yet been fulfilled.  

B.  Fenderson v. West

The Board notes that it has recharacterized the issue on 
appeal in order to comply with the recent opinion by the 
United States Court of Appeals for Veterans Claims (Court), 
in Fenderson v. West, 12 Vet. App. 119 (1999).  In that case, 
the Court held, in pertinent part, that the RO had never 
properly provided the appellant with a statement of the case 
(SOC) concerning an issue, as the document addressing that 
issue "mistakenly treated the right-testicle claim as one 
for an '[i]ncreased evaluation for service[-]connected ... 
residuals of surgery to right testicle' ... rather than as a 
disagreement with the original rating award, which is what it 
was." Fenderson, at 126, emphasis in the original.  The 
Court then indicated that "this distinction is not without 
importance in terms of VA adjudicative actions," and 
remanded the matter for the issuance of a SOC. Id.

Fenderson held that the rule articulated in Francisco v. 
Brown did not apply to the assignment of an initial rating 
for a disability following an initial award of service 
connection for that disability.  Fenderson, 12 Vet. App. at 
126; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In 
Francisco, the Court held that although VA regulations 
require review of the entire recorded history of a disability 
by the adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current medical findings, and when an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  In Fenderson, 
however, the Court held that when a veteran appealed the 
initial rating assigned for a disability, "staged" ratings 
could be assigned for separate periods of time based on the 
facts found.  Fenderson, at 126.

As in Fenderson, the RO in this case also identified the 
issue on appeal as entitlement to an increased disability 
evaluation for the appellant's service-connected PTSD, rather 
than as a disagreement with the original rating award.  
However, the appellant's pleadings herein clearly indicate 
that he is aware that his appeal involves the RO's assignment 
of an initial disability rating.  Moreover, pursuant to the 
instructions below, the RO will be issuing a supplemental 
statement of the case in this matter.  Consequently, the 
Board sees no prejudice to the appellant in recharacterizing 
the issue on appeal to properly reflect the appellant's 
disagreement with the initial disability evaluation assigned 
to his service-connected PTSD.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993). 

C.  Changing Regulations

The veteran filed his claim for service connection for PTSD 
in July 1996.  On November 7, 1996, new VA regulations became 
effective which established a new schedule for rating mental 
disorders.  See Notice, 61 Fed. Reg. 52695 (1996).  PTSD is a 
mental disorder which is rated under these regulations.  See 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996), amended by 
38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).

When a regulation changes during the pendency of a claim for 
VA benefits and the regulation substantively affects the 
claim, the claimant is entitled to resolution of his claim 
under the version of the regulation that is most advantageous 
to him. Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
developing the veteran's claim herein, the RO has only 
considered the regulations as they existed after November 7, 
1996.  As such, this case must be remanded for the RO to 
adjudicate the veteran's claim for an increased rating under 
the regulations as they existed prior to November 7, 1996.  
See also VAOPGCPREC 11-97.

D.  Need for Additional Medical Examination and Medical 
Evidence

After a thorough review of the veteran's claims file, the 
Board concludes that there is insufficient information and 
detail from which to ascertain the current nature and extent 
of the veteran's service-connected PTSD.  In May 1999, the 
veteran filed additional evidence, including medical 
treatment records, indicating that his service-connected PTSD 
may have increased in severity.  A medical treatment report, 
dated January 1999, noted that the veteran's mental disorder 
is manifested by a severe limitation of functional capacity.  
Thus, the Board believes an additional VA psychiatric 
examination and a social and industrial survey should be 
conducted prior to a final determination on this issue.  See 
Mittleider v. West, 11 Vet. App. 181 (1998).

The United States Court of Appeals for Veterans Claims 
(Court) has held that when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Halstead v. 
Derwinski, 3 Vet. App. 213 (1992).

The Board also notes that the additional evidence submitted 
by the veteran indicates that he has submitted a claim for 
Social Security benefits.  The Court has held that in the 
case of a claim for an increased rating, VA must obtain 
Social Security Administration decisions and records which 
have bearing on the veteran's claim.  Waddell v. Brown, 5 
Vet. App. 454 (1993); Clarkson v. Brown, 4 Vet. App. 565 
(1993); Shoemaker v. Brown, 3 Vet. App. 519 (1993).  
Accordingly, the RO should attempt obtain clarification as to 
whether the veteran is receiving SSA disability benefits, and 
if so, obtain all the pertinent evidence that is missing.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should request that the 
veteran provide the names, addresses and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him during the course of this 
appeal for his service-connected PTSD.  
After obtaining any necessary 
authorizations, the RO should attempt to 
obtain copies of those treatment records 
identified by the veteran, which have not 
been previously secured.

2.  The RO should secure all records 
which pertain to any award or denial of 
benefits from the Social Security 
Administration that are pertinent to the 
appellant's claim for Social Security 
disability benefits as well as the 
medical records relied upon concerning 
that claim.  The Board is particularly 
interested in any SSA determination as to 
the veteran's psychiatric disorder and 
the medical records and diagnoses relied 
upon in making that determination.

3.  The veteran should be afforded a VA 
social and industrial survey to assess 
the veteran's employment history and day-
to-day functioning.  A written copy of 
the report should be inserted into the 
claims folder.

4.  The veteran should be scheduled for a 
VA psychiatric examination to determine 
the nature and extent of his service-
connected PTSD.  The report of examination 
should include a detailed account of all 
manifestations of psychiatric pathology 
found to be present.  If there are 
different psychiatric disorders, the 
examining psychiatrist should reconcile 
the diagnoses and should specify which 
symptoms are associated with and are part 
of, or caused by, the service-connected 
PTSD.  The examiner should further 
describe how the symptoms of the service-
connected PTSD affect the veteran's social 
and industrial capacity.  All necessary 
special studies or tests including 
psychological testing, if indicated, are 
to be accomplished.  The examiner should 
assign a numerical code under the Global 
Assessment of Functioning Scale (GAF).  
The diagnosis should be in accordance with 
the American Psychiatric Association: 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4TH ed. 1994).  The entire claims 
folder and a copy of this remand must be 
made available to and reviewed by the 
examining psychiatrist prior to the 
examination.

5.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes."). 

6.  The RO should readjudicate the 
veteran's claim of entitlement to 
assignment of an initial disability 
evaluation in excess of 30 percent for 
service-connected PTSD, under both the 
old and the current VA regulations for 
rating mental disorders, determine which 
set of regulations is more favorable to 
the veteran, and apply the one more 
favorable to the case.  61 Fed. Reg. 
52695 (1996); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996), amended by 
38 C.F.R. § 4.130, Diagnostic Code 9411 
(1998); VAOPGCPREC 11-97 at 1; Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 
(1991).  See also, Rhodan v. West, 12 
Vet. App. 55 (1998).

Once the foregoing has been accomplished and, if the veteran 
remains dissatisfied with the outcome of the adjudication of 
his claim, both the veteran and his representative should be 
furnished a Supplemental Statement of the Case covering all 
the pertinent evidence, law and regulatory criteria, 
including the applicable rating regulations in effect prior 
to and after November 7, 1996.  They should be afforded a 
reasonable period of time in which to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran needs to take 
no action until so informed.  The purpose of this REMAND is 
assist the veteran and to obtain clarifying information.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




